Citation Nr: 1019061	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for posttraumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from January 1972 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record shows that a rating decision in March 2006 denied 
the Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD).  He was notified of that decision and 
did not file a notice of disagreement within one year.  

In April 2007, correspondence was received from the Veteran 
again claiming service connection for PTSD.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  New evidence means existing evidence not 
previously submitted to VA.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  

VA has a duty to assist claimants in obtaining evidence in 
support of their claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, that duty does not 
generally apply in the context of a claim to reopen a 
previously denied claim until new and material evidence has 
been presented.  See 38 U.S.C.A. § 5103A(f).  

Nevertheless,  in the Veteran's notice of disagreement that 
was received in March 2008, he indicated that diagnoses of 
PTSD and anxiety disorder had been assigned by a physician at 
the VA Medical Center (MC) in Poplar Bluff, Missouri.  Since 
service connection was previously denied, in part, because 
the evidence did not reflect a diagnosis of PTSD, the 
evidence identified by the Veteran appears to be relevant to 
the issue on appeal, in that it relates to an unestablished 
fact necessary to substantiate his claim.  Further, VA 
records are deemed to be constructively in the claims file at 
the time they are created.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, the VA treatment records 
identified by the Veteran must be obtained before a 
determination can be made as to whether new and material 
evidence has been presented to reopen the claim.  

The record also shows that, in April 2008, the RO provided 
the Veteran with a copy of VA Form 21-0781a (Statement in 
Support of Claim for Service Connection for Posttraumatic 
Stress Disorder (PTSD) Secondary to Personal Assault); he has 
not returned the completed form.  On remand, the RO should 
provide the Veteran with another copy of VA Form 21-0781a.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  In particular, the RO 
must obtain copies of all treatment 
records from the VAMC in Poplar Bluff, 
Missouri, since November 2005.  The RO 
must also provide the Veteran with 
another copy of VA Form 21-0781a.  

 All attempts to secure the above evidence 
must be documented in the claims file by the 
RO.  If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


